Title: To Thomas Jefferson from Edward Dowse, 5 April 1803
From: Dowse, Edward
To: Jefferson, Thomas


          
            Sir, 
            Dedham Massachusetts 5 April 1803
          
          The extraordinary merit of this little treatise, which I now transmit to you, must be my apology, for the liberty I have taken in sending it. As its design (among other objects) is to promote the extension of civilization & Christian knowledge among the Aborigines of North-America, it seem’d to me to have a claim to your attention: at any rate, the Idea, hath struck me, that you will find it of use; and, perhaps, may see fit, to cause some copies of it to be reprinted, at your own charge, to distribute among our Indian missionaries.   The gratification you find, in whatever is interesting to philanthropy, renders it unnecessary for me to glance at any advantage, which might result from such a measure, in silencing the voice of a calumniating opposition, on the score of your alleged indifference to the cause of religion.
          You will please, Sir, to consider this, as the private
   *No person whatever is acquainted with it, or ever shall be.
 communication of a private friend, one who is sincerely attach’d to your person and administration, warm in your praises, and who wants nothing in your power to bestow.   I am under the necessity, however, of making one stipulation, in regard to this pamphlet, which is, that you return it to me again, after keeping it, as short a time only, as you conveniently can, it being a borrow’d book, and I do not know that there is another copy of it, on this side of the Atlantic, certainly none within my reach.
          Amidst the multifarious employment, which your high station imposes, I do not presume to trouble you, to write a line, accompanying the return of this book; let it be simply enveloped in a blank cover, and directed to me, at this place.
          The Appendix to your “Notes on Virginia,” of which, you did me the honour, soon after its publication, to inclose me a copy, I take this opportunity to thank you for; and beg you to accept the assurances of my profound respect.
          
            Edward Dowse
          
        